ORDER

PER CURIAM.
Husband, Hobert Stanley Eight, appeals the judgment of the Circuit Court of Cape Girardeau County, Missouri, finding him to be bound by the divorce decree to a permanent and non-modifiable obligation to pay all of Wife’s uninsured medical and pharmacy bills. We affirm.
The judgment of the trial court is supported by substantial evidence and is not against the weight of the evidence. No error of law appeal’s. An opinion would have no precedential value. We affirm by written order pursuant to Rule 84.16(b). The parties have been furnished with a memorandum for their information only, setting forth the reasons for our holding.